DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/28/2022. The examiner acknowledges the amendments to claims 1, 16, and 19. Claims 2, 4 – 5, 7, and 14 are cancelled. Claims 13 and 15 are withdrawn. Claims 1, 3, 6, 8 - 12, and 16 - 19 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 04/28/2022 with respect to the USC 101 rejections of claims 1, 3, 6, 8 - 12, and 16 - 19 have been fully considered but they are not persuasive. On pg 9, para 4 of their Remarks, Applicant asserts their apparatus for determining and displaying a more accurate physiological signal is conceptually similar to the concepts found patent-eligible in CardioNet. Examiner respectfully disagrees. CardioNet was found to be patent-eligible because it claimed an event generator computer component which allowed it not only to process physiological wave forms, but enable it to recognize patterns to deliver a practical medical diagnosis of atrial fibrillation without the need for interpretation of the raw waveforms by a clinician. There is no indication that Applicant’s apparatus can deliver a practical medical diagnosis without intervention from a clinician.
On pg 9, para 5 of their Remarks, Applicant asserts their apparatus for determining and displaying a more accurate physiological signal is conceptually like the concepts found patent-eligible in McRO. Examiner respectfully disagrees. McRO identified specific issues in the art with a particular method (keyframe approach), with graphic artists having to manually set several morph weight sets at particular times when attempting to animate facial expressions that were supposed to sync with accompanying phonetic speech or dialogue, and provided a particular solution which eliminated the need for graphic artists to continuously set weight sets by providing a mathematical method by which the morph weight sets were set from a single input (time aligned phonetic transcription (TAPT)) in order to produce a practical application of a displayed set of facial expressions which are synchronized to accompanying speech from a time aligned phonetic transcription. This is analogous to the difference between a manual phone switching system which requires an operator to manually connect circuits and an automatic switching system which can automatically connect circuits based on data from an incoming caller by using a computer protocol in place of a human operator. In contrast, Applicant’s apparatus displays a slightly different waveform from an original biological waveform, from which a clinician must rely heavily on their own knowledge and experience to interpret to determine a practical diagnosis.
Both CardioNet and McRO share similarities in that they claim means for transforming raw data into practical outputs that are readily understandable to a human being with little to no specialized knowledge, and by doing so materially eliminate the need for humans for producing these practical outputs. This is significantly different from replacing one type of filtering with another in order to transform an inaccurate signal into a more accurate version of the signal, as Applicant asserts on pg 11, para 2 and pg 12, para 1 of their Remarks. Applicant’s claimed apparatus neither directly produces a practical application which is readily understandable to a human being with little to no specialized knowledge, nor materially eliminates the need for a clinician for producing a practical application, such as an actual medical diagnosis.
Applicant’s arguments, see pg 12, filed 04/28/2022, with respect to the USC 112(a) and (b) rejections of claims 1, 3, 6, 8 - 12, and 16 - 19 have been fully considered and are persuasive.  The USC 112(a) and (b) rejections of claims 1, 3, 6, 8 - 12, and 16 - 19 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 8-12, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining an average waveform of the non-stationary physiological signal around said occurrences of the feature in the non-stationary physiological signal, wherein determining the average waveform comprises determining an average relative change between a value of the physiological signal at occurrences of the feature and at least one value of a neighboring sample of the non-stationary physiological signal on a first side of the occurrence of the feature and at least one value of a neighboring sample of the non-stationary physiological signal on a second side of the occurrence of the feature;,” “determining a model signal comprising amplitude-scaled instances of the average waveform of the non-stationary physiological signal placed at the occurrences of the feature in the physiological signal;,” and “providing … an output signal based on the model signal and the non-stationary physiological signal corresponding to a measured heart rate or a respiratory rate of the individual,” “comparing the model signal with the non-stationary physiological signal;” “computing a difference signal between the model signal and the non-stationary physiological signal;” and “removing the model signal from the non-stationary physiological signal to filter out a residual physiological signal” in claims 1, 16, and 19, and “provide a classifier output signal based on the generated quality metric, wherein the classifier output signal comprises a label or identifier.” The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, and/or does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition. The additional elements are identified as follows: “sensor arranged to obtain [a] physiological signal…” and displaying or presenting an output signal on a display in claims 1, 16, and 19, “processor” in claims 1 and 19, and “non-transitory computer readable medium” in claim 16.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  
Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Applicant’s Background Art in the instant application, which discloses an apparatus (US 2004/0039420) that comprises a processor configured to obtain and analyze a physiological signal from a sensor (accelerometer) for features indicative of a physiological condition. Furthermore, US 20130053664 A1 to Jian, et al. (hereinafter Jian) discloses communication interfaces comprising displays are conventional for displaying processed physiological waveforms [0082]. Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571) 272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791